MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00006-CR

Bernardo Torres, Jr., Appellant            Appealed from the 232nd District Court
                                           of Harris County. (Tr. Ct. No. 1377519).
v.                                         Opinion delivered by Justice Jamison.
                                           Justices Busby and Brown also
The State of Texas, Appellee
                                           participating.

TO THE 232ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on May 12, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      This cause was heard on the record of the court below. Having considered
the record, this Court holds that there was no error in the judgment. The Court
orders the judgment AFFIRMED.

      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, August 21,
2015.